Case 3:19-cr-30128-SMY Document1 Filed 09/18/19 Page 1iof1 Page ID #1

FILED

IN THE UNITED STATES DISTRICT COURT C2
FOR THE SOUTHERN DISTRICT OF ILLINOIS SEP 1 9 2019
UNITED STATES OF AMERICA, ) SOUTHERN DISTRICN OE SOUR
) EAST ST.LOUIS OFFICE
Plaintiff, )
) y
vs. )  ermminaLno. |4-320/Q8 “SMy
)
DERICK BOWERS, )
) Title 18, United States Code, Sections
Defendant. ) 1791(a)(2) and (b)(3).

INDICTMENT
THE GRAND JURY CHARGES:
POSSESSION OF CONTRABAND BY A FEDERAL INMATE
On or about August 20, 2019, in Bond County, Illinois, in the Southern District of Illinois,
DERICK BOWERS,

defendant herein, an inmate of the federal correctional facility at Greenville, Illinois, commonly
known as FCI-Greenville, did knowingly possess a prohibited object, to wit: a weapon or an
object designed or intended to be used as a weapon; all in violation of Title 18, United States Code,

Sections 1791(a)(2) and (b)(3).

A TRUE BILL

 

Anarte Scott
ANGELA SCOTT
Assistant United States Attorney

SVT

STEVEN D. WEINHOEFT
United States Attorney

Recommend Bond: Detention
